Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-8 No. 33-64139) pertaining to the First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan, of our report dated June25, 2010, with respect to the financial statements of the First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan included in this Annual Report (Form 11-K) for the year ended December31, 2009. /s/ BKD, LLP Decatur, Illinois June 25, 2010
